Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 1 of 23




               Exhibit A
        Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 2 of 23



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                              No. 1:17-0635-JDB
                           Plaintiffs,
                                                              Judge John D. Bates
                v.

YAHOO! INC., et al.,

                           Defendants.


 DEFINITIONS AND INSTRUCTIONS FOR PLAINTIFFS’ DISCOVERY REQUESTS

        To streamline discovery and to reduce waste and redundancy, Plaintiffs provide the below

definitions and instructions for its discovery requests in this action. These definitions and

instructions apply to all of Plaintiffs’ discovery requests unless Plaintiffs state otherwise.

                                            DEFINITIONS

        1.      “2007 Lawsuit” means the action captioned Wang Xiaoning, Shi Tao, Yu Ling et al. v.

Yahoo!, Inc. et al., No. 07-02151-CW (N.D. Cal.).

        2.      “2007 Settlement” means the settlement of the 2007 Lawsuit.

        3.      “All,” “any,” and “each” should each be construed as encompassing any and all.

        4.      “And” and “or” should be construed either disjunctively or conjunctively as necessary

to bring within the scope of the discovery request all responses that might otherwise be construed to

be outside of its scope.

        5.      “Communication” means the transmittal of information (in the form of facts, ideas,

inquiries or otherwise).

        6.      “Concerning” means relating to, referring to, describing, evidencing or constituting.

        7.      “Defendants” means Oath Holdings, Inc., Michael Callahan, Ronald Bell, the Estate

of Harry Wu, the Laogai Human Rights Organization, the Laogai Research Foundation, the Laogai


                                                     1
        Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 3 of 23




Research Foundation-CA, any current or former aliases, code names, trade names, or business names

used by any of the foregoing, and any of their parent entities, U.S. and non-U.S. subsidiaries, divisions,

affiliates, predecessors, successors, officers, directors, employees, agents, partners, limited partners,

and independent contractors.

        8.       “Document” is defined to be synonymous in meaning and equal in scope to the usage

of the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A). A draft

or non-identical copy is a separate document within the meaning of this term.

        9.       “Employee” means, without limitation, current and former officers, directors,

executives, managers, analysts, supervisors, department heads, sales personnel, secretaries, clerical

staff, messengers, agents, attorneys, representatives, or any person acting or authorized to act on behalf

of Defendants.

        10.      “Humanitarian purpose” means the Yahoo Human Rights Fund’s purpose of

providing humanitarian and legal assistance primarily to persons in or from the People’s Republic of

China who have been imprisoned for expressing their views through internet-based mediums.

        11.      “Laogai Research Foundation” means both the Laogai Research Foundation and the

Laogai Research Foundation-CA, any current or former aliases, code names, trade names, or business

names used by any of the foregoing, and any of their parent entities, U.S. and non-U.S. subsidiaries,

divisions, affiliates, predecessors, successors, officers, directors, employees, agents, partners, limited

partners, and independent contractors.

        12.      “Laogai Defendants” means the Laogai Human Rights Organization, the Laogai

Research Foundation, the Laogai Research Foundation-CA, any current or former aliases, code names,

trade names, or business names used by any of the foregoing, and any of their parent entities, U.S. and

non-U.S. subsidiaries, divisions, affiliates, predecessors, successors, officers, directors, employees,

agents, partners, limited partners, and independent contractors.

                                                    2
        Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 4 of 23




        13.     “LHRO” means Laogai Human Rights Organization, any current or former aliases,

code names, trade names, or business names used by any of the foregoing, and any of their parent

entities, U.S. and non-U.S. subsidiaries, divisions, affiliates, predecessors, successors, officers,

directors, employees, agents, partners, limited partners, and independent contractors.

        14.     “LRF” means the Laogai Research Foundation, the Laogai Research Foundation-CA,

any current or former aliases, code names, trade names, or business names used by any of the

foregoing, and any of their parent entities, U.S. and non-U.S. subsidiaries, divisions, affiliates,

predecessors, successors, officers, directors, employees, agents, partners, limited partners, and

independent contractors.

        15.     “Verizon” means Verizon Communications, Inc., any current or former aliases, code

names, trade names, or business names used by any of the foregoing, and any of their parent entities,

U.S. and non-U.S. subsidiaries, divisions, affiliates, predecessors, successors, officers, directors,

employees, agents, partners, limited partners, and independent contractors.

        16.     “Yahoo” means Oath Holdings, Inc., any current or former aliases, code names, trade

names, or business names used by any of the foregoing, and any of their parent entities, U.S. and non-

U.S. subsidiaries, divisions, affiliates, predecessors, successors, officers, directors, employees, agents,

partners, limited partners, and independent contractors.

        17.     “Yahoo Defendants” means Yahoo, Michael Callahan, and Ronald Bell.

        18.     “Yahoo Human Rights Fund” means the fund created in connection with the 2007

Settlement.

        19.     “You” or “your” means the Defendant to whom a discovery request is directed, as

indicated by the title of the request.




                                                    3
        Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 5 of 23



                 INSTRUCTIONS FOR REQUESTS FOR PRODUCTION

       1.      Please refer to Federal Rule of Civil Procedure 34 and consider it part of these

instructions. All documents produced for inspection shall be produced as they are kept in the usual

course of business, or shall be organized and labeled to correspond to the categories in the particular

document requests, as required by Federal Rule of Civil Procedure 34(b). Documents attached to one

another shall not be separated for production, the sequence of the documents shall not be disturbed

from the condition in which they are normally kept, and all folders and containers for the documents

shall be produced as well as the documents in the folders and containers.

       2.      You are requested to produce all documents within your possession, custody, or

control, including without limitation documents in storage or in the possession of your professional

or business advisors, such as your attorneys, investigators, brokers, investment advisors, and

accountants, or in the possession of your or their agents, employees, or representatives.

       3.      Whenever a document is not produced in full or is produced in redacted form, so

indicate on the document and state with particularity the reason or reasons it is not being produced in

full and describe to the best of your knowledge, information and belief, and with as much particularity

as possible, those portions of the document which are not being produced.

       4.      Any alteration of a requested document, including any marginal notes, handwritten

notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts, revisions,

modifications and other versions of a final document, is a separate and distinct document and it should

be produced.

       5.      If you object to any of the definitions or instructions, state your objection(s) in your

response and indicate whether you are complying with the direction or instruction in spite of your

objection. If your objection goes to only part of a request, produce all documents which do not fall

within the scope of your objection.


                                                  4
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 6 of 23




       6.        If a document responsive to these requests was at any time in Defendants’ possession,

custody or control but now is no longer available for production, as to each such document state the

following information:

                 a.      Whether the document is missing or lost;

                 b.      Whether it has been destroyed;

                 c.      Whether the document has been transferred or delivered to another person

                         or entity and, if so, at whose request;

                 d.      Whether the document has been otherwise disposed of; and

                 e.      A precise statement of the circumstances surrounding the disposition of the

                         document and the date of the document’s disposition.

       7.        The documents produced in response to these requests should be segregated and

clearly marked or labeled as to the specific request to which such documents are responsive and are

being produced. Otherwise, such documents shall be produced as they are kept in the usual course of

business.

       8.        Without in any way limiting the definition of “document” contained in the Federal

Rules of Civil Procedure or herein, you are specifically instructed to search all document management

systems, computer archives, and/or backup tapes or disks for documents responsive to the following

requests, and production of such documents should be made regardless of whether such documents

exist in tangible or “hard” copy form. Production is also sought regardless of whether the user

purported to “delete” the document, if such document is capable of being retrieved from archives

and/or backup tapes or disks.

       9.        With respect to any documents called for by these requests but withheld due to a claim

of privilege or for any other reason, each such document should be preserved and identified by stating

the following:

                                                     5
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 7 of 23




               a.          generic description (e.g., “letter,” “memo,” “note,” etc.);

               b.          general subject matter;

               c.          date;

               d.          author;

               e.          person or persons for whom it was prepared and to whom it was sent; and

               f.          the nature and basis of the privilege or other reason given for withholding

                           such document.

       10.     For documents that originated in paper format, the following specifications should be

used for their production:

               a.          images should be produced as single page TIFF group IV format imaged at

                           300dpi;

               b.          each filename must be unique and match the Bates number of the page. The

                           filename should not contain any blank spaces and should be zero padded (for

                           example ABC00000001);

               c.          media may be delivered on CDs, DVDs or external USB hard drives. Each

                           media volume should have its own unique name and a consistent naming

                           convention (for example ZZZ001 or SMITH001);

               d.          each delivery should be accompanied by an image cross reference file that

                           contains document breaks;

               e.          a delimited text file that contains available fielded data should also be included

                           and at a minimum include Beginning Bates Number, Ending Bates Number,

                           Custodian and Number of Pages. The delimiters for that file should be:

                      i.             Field Separator: “|”

                     ii.             Quote Character: “~”

                                                       6
        Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 8 of 23




                      iii.          Multi-Entry Delimiter: “;”

                f.           to the extent that documents have been run through Optical Character

                             Recognition (OCR) Software in the course of reviewing the documents for

                             production, full text should also be delivered for each document. Text should

                             be delivered on a document level in an appropriately formatted text file (.txt)

                             that is named to match the first Bates number of the document; and

                g.           a text cross-reference load file should also be included with the production

                             delivery that lists the beginning Bates number of the document and the relative

                             path to the text file for that document on the production media.

        11.     Electronic documents should be produced in such fashion as to identify the location

(i.e., the network file folder, hard drive, back-up tape or other location) where the documents are

stored and, where applicable, the natural person in whose possession they were found (or on whose

hardware device they reside or are stored). If the storage location was a file share or work group folder,

that should be specified as well.

        12.     Attachments, enclosures, and/or exhibits to any parent documents should also be

produced and proximately linked to the respective parent documents containing the attachments,

enclosures, and/or exhibits.

        13.     For standard documents, emails, and presentations originating in electronic form,

documents should be produced as TIFF images using the same specifications above with the following

exceptions:

                     a. Provide a delimited text file (using the delimiters detailed above) containing

                             the following extracted metadata fields:

                        1.         Beginning Production Number

                        2.         Ending Production Number

                                                        7
Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 9 of 23




          3.      Beginning Attachment Range

          4.      Ending Attachment Range

          5.      Custodian

          6.      Original Location Path

          7.      Email Folder Path

          8.      Document Type

          9.      Author

          10.     File Name

          11.     File Size

          12.     MD5 Hash

          13.     Date Last Modified

          14.     Date Created

          15.     Date Last Accessed

          16.     Date Sent

          17.     Date Received

          18.     Recipients

          19.     Copyees

          20.     Blind Copyees

          21.     Email Subject

          22.     Path to Native File

        b. Extracted full text (not OCR text) should also be delivered for each electronic

           document. The extracted full text should be delivered on a document level

           according to the specifications above for paper documents.




                                        8
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 10 of 23




                   c. foreign language text files and metadata should be delivered with the correct

                       encoding to enable the preservation of the documents’ original language;

                   d. all spreadsheets should be produced in their native format and in the order

                       that they were stored in the ordinary course of business, i.e., emails that attach

                       spreadsheets should not be separated from each other and should be linked

                       using the Attachment Range fields above. The original file name should be

                       prepended with the document Bates number. The extractable metadata and

                       text should be produced in the same manner as other documents that

                       originated in electronic form; and

       14.     Generally, databases should be produced in a mutually-agreeable data exchange

format. To determine the databases that are relevant to the document requests, a list of databases and

systems used to manage relevant data should be provided with the following information:

                               1.      Database Name

                               2.      Type of Database

                               3.      Software Platform

                               4.      Software Version

                               5.      Business Purpose

                               6.      Users

                               7.      Size in Gigabytes

                               8.      A List of Standard Reports

                               9.      Database Owner or Administrator’s Name

                               10.     Field List

                               11.     Field Definitions (including field type, size and use)




                                                    9
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 11 of 23




Upon review of the list, Plaintiffs will meet and confer with Defendants on the data to be produced

from each source, if any, and the form(s) of the production thereof.

       15.     Each page of a produced document shall have a legible, unique page identifier

(“Production Number”) and confidentiality legend (where applicable) electronically “burned” onto

the image at a location that does not obliterate, conceal, or interfere with any information from the

source document. No other legend or stamp should be placed on the document image other than the

Production Number, confidentiality legend (where applicable), and redactions addressed above.

       16.     All requests for production are continuing in nature and any documents that should

come into your possession, custody or control after your initial production are hereby requested and

should be produced without the need to supplement this request.

                                         TIME PERIOD

       Unless otherwise specified, all discovery requests refer to the period January 1, 2007 to the

present, and includes items concerning such period or events occurring or projected to occur in such

period, even if the items were prepared, published, or dated before that period.

 Dated: July 2, 2020                         NORTH RIVER LAW PLLC
                                             /s/ Times Wang
                                             Times Wang (D.C. Bar 1025389)
                                             1300 I Street NW, Suite 400E
                                             Washington, DC 20005
                                             Telephone: (202) 838-6489
                                             twang@northriverlaw.com

                                             Counsel for plaintiffs




                                                  10
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 12 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                            No. 1:17-0635-JDB
                        Plaintiffs,
                                                            Judge John D. Bates
                v.

YAHOO! INC., et al.,

                        Defendants.


   PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO MICHAEL CALLAHAN

        To streamline discovery and to reduce waste and redundancy, Plaintiffs have previously

provided a set of definitions and instructions for its discovery requests in this action. Unless

otherwise stated, those definitions and instructions apply here.

                                       INTERROGATORIES

        1.      Describe any and all steps you have taken to protect the Yahoo Human Rights Fund’s

humanitarian purpose, and to prevent the Yahoo Human Rights Fund from being depleted to the

detriment of that purpose, including, but not limited to, any and all steps taken to prevent Harry Wu,

the Laogai Research Foundation, the Laogai Human Rights Organization, or anyone else, from

engaging in improper self-dealing or otherwise spending the Yahoo Human Rights Fund in a fashion

that did not conform with that purpose.

        2.      Identify the name, address, and contact information of all those who you contend

currently possess or previously possessed either legal or equitable title to the Yahoo Human Rights

Fund, and specify whether you contend those persons possessed legal title, equitable title, or both, as

well as the time periods during which you contend they possessed such title.




                                                    1
     Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 13 of 23



Dated: July 2, 2020              Respectfully submitted,

                                 NORTH RIVER LAW PLLC
                                 /s/ Times Wang
                                 Times Wang (D.C. Bar 1025389)
                                 1300 I Street NW, Suite 400E
                                 Washington, DC 20005
                                 Telephone: (202) 838-6489
                                 twang@northriverlaw.com

                                 Counsel for plaintiffs




                                       2
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 14 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                            No. 1:17-0635-JDB
                        Plaintiffs,
                                                            Judge John D. Bates
                v.

YAHOO! INC., et al.,

                        Defendants.


   PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO MICHAEL CALLAHAN

        To streamline discovery and to reduce waste and redundancy, Plaintiffs have previously

provided a set of definitions and instructions for its discovery requests in this action. Unless

otherwise stated, those definitions and instructions apply here.

                                       INTERROGATORIES

        1.      Describe any and all steps you have taken to protect the Yahoo Human Rights Fund’s

humanitarian purpose, and to prevent the Yahoo Human Rights Fund from being depleted to the

detriment of that purpose, including, but not limited to, any and all steps taken to prevent Harry Wu,

the Laogai Research Foundation, the Laogai Human Rights Organization, or anyone else, from

engaging in improper self-dealing or otherwise spending the Yahoo Human Rights Fund in a fashion

that did not conform with that purpose.

        2.      Identify the name, address, and contact information of all those who you contend

currently possess or previously possessed either legal or equitable title to the Yahoo Human Rights

Fund, and specify whether you contend those persons possessed legal title, equitable title, or both, as

well as the time periods during which you contend they possessed such title.




                                                    1
     Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 15 of 23



Dated: July 2, 2020              Respectfully submitted,

                                 NORTH RIVER LAW PLLC
                                 /s/ Times Wang
                                 Times Wang (D.C. Bar 1025389)
                                 1300 I Street NW, Suite 400E
                                 Washington, DC 20005
                                 Telephone: (202) 838-6489
                                 twang@northriverlaw.com

                                 Counsel for plaintiffs




                                       2
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 16 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                            No. 1:17-0635-JDB
                        Plaintiffs,
                                                            Judge John D. Bates
                v.

YAHOO! INC., et al.,

                        Defendants.


             PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO YAHOO

        To streamline discovery and to reduce waste and redundancy, Plaintiffs have previously

provided a set of definitions and instructions for its discovery requests in this action. Unless

otherwise stated, those definitions and instructions apply here.

                                       INTERROGATORIES

        1.      Describe any and all steps you have taken to protect the Yahoo Human Rights Fund’s

humanitarian purpose, and to prevent the Yahoo Human Rights Fund from being depleted to the

detriment of that purpose, including, but not limited to, any and all steps taken to prevent Harry Wu,

the Laogai Research Foundation, the Laogai Human Rights Organization, or anyone else, from

engaging in improper self-dealing or otherwise spending the Yahoo Human Rights Fund in a fashion

that did not conform with that purpose, and including steps you have taken after the sale of Yahoo!

Inc.’s operating business to Verizon Communications Inc., one result of which was that, according to

Yahoo! Inc., “the Yahoo Human Rights Fund is now administered by Verizon.”

        2.      Identify the name, address, and contact information of all those who you contend

currently possess or previously possessed either legal or equitable title to the Yahoo Human Rights

Fund, and specify whether you contend those persons possessed legal title, equitable title, or both, as

well as the time periods during which you contend they possessed such title.


                                                    1
     Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 17 of 23




Dated: July 2, 2020              Respectfully submitted,

                                 NORTH RIVER LAW PLLC
                                 /s/ Times Wang
                                 Times Wang (D.C. Bar 1025389)
                                 1300 I Street NW, Suite 400E
                                 Washington, DC 20005
                                 Telephone: (202) 838-6489
                                 twang@northriverlaw.com

                                 Counsel for plaintiffs




                                       2
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 18 of 23



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                            No. 1:17-0635-JDB
                          Plaintiffs,
                                                            Judge John D. Bates
                 v.

YAHOO! INC., et al.,

                          Defendants.


     PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION TO MICHAEL
                                CALLAHAN

        To streamline discovery and to reduce waste and redundancy, Plaintiffs have previously

provided a set of definitions and instructions for its discovery requests in this action. Unless

otherwise stated, those definitions and instructions apply here.

                                        DOCUMENTS REQUESTED

        1.      All documents and communications concerning the Yahoo Human Rights Fund.

        2.      All documents and communications concerning the Yahoo Irrevocable Human Rights

Trust 2009.

        3.      All documents and communications concerning Harry Wu.

        4.      All documents and communications concerning the Laogai Research Foundation.

        5.      All documents and communications concerning the Laogai Human Rights

Organization.

        6.      All documents and communications concerning the 2007 Settlement.

        7.      All documents and communications concerning any purported amendments to the

2007 Settlement.

        8.      All insurance policies that provide or may provide coverage to you with respect to the

claims in this lawsuit.
                                                    1
     Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 19 of 23



Dated: July 2, 2020              Respectfully submitted,

                                 NORTH RIVER LAW PLLC
                                 /s/ Times Wang
                                 Times Wang (D.C. Bar 1025389)
                                 1300 I Street NW, Suite 400E
                                 Washington, DC 20005
                                 Telephone: (202) 838-6489
                                 twang@northriverlaw.com

                                 Counsel for plaintiffs




                                       2
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 20 of 23



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                            No. 1:17-0635-JDB
                          Plaintiffs,
                                                            Judge John D. Bates
                 v.

YAHOO! INC., et al.,

                          Defendants.


 PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION TO RONALD BELL

        To streamline discovery and to reduce waste and redundancy, Plaintiffs have previously

provided a set of definitions and instructions for its discovery requests in this action. Unless

otherwise stated, those definitions and instructions apply here.

                                        DOCUMENTS REQUESTED

        1.      All documents and communications concerning the Yahoo Human Rights Fund.

        2.      All documents and communications concerning the Yahoo Irrevocable Human Rights

Trust 2009.

        3.      All documents and communications concerning Harry Wu.

        4.      All documents and communications concerning the Laogai Research Foundation.

        5.      All documents and communications concerning the Laogai Human Rights

Organization.

        6.      All documents and communications concerning the 2007 Settlement.

        7.      All documents and communications concerning any purported amendments to the

2007 Settlement.

        8.      All insurance policies that provide or may provide coverage to you with respect to the

claims in this lawsuit.


                                                    1
     Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 21 of 23



Dated: July 2, 2020              Respectfully submitted,

                                 NORTH RIVER LAW PLLC
                                 /s/ Times Wang
                                 Times Wang (D.C. Bar 1025389)
                                 1300 I Street NW, Suite 400E
                                 Washington, DC 20005
                                 Telephone: (202) 838-6489
                                 twang@northriverlaw.com

                                 Counsel for plaintiffs




                                       2
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 22 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                                            No. 1:17-0635-JDB
                        Plaintiffs,
                                                            Judge John D. Bates
                v.

YAHOO! INC., et al.,

                        Defendants.


      PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION TO YAHOO

        To streamline discovery and to reduce waste and redundancy, Plaintiffs have previously

provided a set of definitions and instructions for its discovery requests in this action. Unless

otherwise stated, those definitions and instructions apply here.

                                      DOCUMENTS REQUESTED

        1.      All documents and communications concerning the Yahoo Human Rights Fund.

        2.      All documents and communications concerning the Yahoo Irrevocable Human Rights

Trust 2009.

        3.      All documents and communications concerning the sale of Yahoo! Inc.’s operating

business to Verizon Communications Inc. as it related to the Yahoo Human Rights Fund, including

the fact that, according to Yahoo! Inc., one result of that sale was that “the Yahoo Human Rights

Fund is now being administered by Verizon.”

        4.      All documents and communications concerning Harry Wu.

        5.      All documents and communications concerning the Laogai Research Foundation.

        6.      All documents and communications concerning the Laogai Human Rights

Organization.

        7.      All documents and communications concerning the 2007 Settlement.


                                                    1
       Case 1:17-cv-00635-RDM Document 82-1 Filed 08/18/20 Page 23 of 23




        8.      All documents and communications concerning any purported amendments to the

2007 Settlement.

        9.      Documents sufficient to identify your policies, procedures, and practices relating to

the preservation, retention, or destruction of documents or electronically-stored information.

        10.     All insurance policies that provide or may provide coverage to you or your employees,

officers and/or directors with respect to the claims in this lawsuit.

 Dated: July 2, 2020                           Respectfully submitted,

                                               NORTH RIVER LAW PLLC
                                               /s/ Times Wang
                                               Times Wang (D.C. Bar 1025389)
                                               1300 I Street NW, Suite 400E
                                               Washington, DC 20005
                                               Telephone: (202) 838-6489
                                               twang@northriverlaw.com

                                               Counsel for plaintiffs




                                                     2
